644 S.E.2d 359 (2007)
STATE of North Carolina
v.
Edward Louis BETHEA.
No. 362P06.
Supreme Court of North Carolina. Sixteen-A District.
March 8, 2007.
Edward Louis Bethea, Pro Se.
Gary A. Scarzafava, Assistant Attorney General, Kristy M. Newton, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 6th day of July 2006 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*360 "Denied by order of the Court in conference, this the 8th day of March 2007."